Exhibit 10.1

 



Loan Agreement

 

Lender: Merit Crown Limited (a company registered in Hong Kong, company No.:
2174556).

 

Borrower: Hongkong Takung Assets and Equity of Artworks Exchange Co., Ltd. (a
company registered in Hong Kong, company No.: 1801348).

 

The two parties enter into this Agreement after full consultations.

 

Article 1. The Borrower borrows US$2 million (Two Million US Dollars) from the
Lender to meet the Borrower’s working capital needs. The loan period shall
commence from the date when the Lender pays the full amount to the Borrower
after deduction of the interest according to Article 2 (tentatively 24 August
2016) and end on 31 December 2016.

 

Article 2. The Borrower shall pay interest to the Lender at the annual interest
rate of 8% based on the actual loan period. The interest for the actual loan
period shall be paid on the commencement date of the loan period, and will be
deducted from the loan amount by the Lender.

 

Article 3. Upon expiry of the loan period, the Borrower shall repay the
principal to the Lender in a lump sum at the amount of US$2 million (Two Million
US Dollars). The parties can agree in advance to shorten or extend the loan
period.

 

Article 4. This Agreement has two original copies, each of the Lender and the
Borrower will keep one original copy, which shall have equal legal effect.

 

Article 5. This Agreement shall take effect on the date when the two parties
sign thereon.

 

Lender:

Date: 24 August 2016

Borrower:

Date: 24 August 2016

 

 



 

